Citation Nr: 0626762	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In October 2005, the Board received additional evidence from 
the veteran in the form of VA treatment records, which are 
not duplicative of treatment records already associated with 
the claims file.  These records have not been reviewed and 
considered by the RO, and the veteran did not waive initial 
RO review and consideration of the additional evidence.  In 
the absence of a waiver by the veteran of an initial RO 
review, the Board may not consider the evidence in this 
decision.  See Disabled American Veterans, et al v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran's application for service connection reflects 
that he informed the RO that he had received his treatment at 
the VA treatment facilities in Wilmington, Delaware and 
Newark, New Jersey.  The claims file reflects outpatient 
records from Wilmington.  However, there is no documentation 
that an inquiry was made of Newark.  On remand, the RO should 
ensure that all available related treatment records are 
obtained and associated with the claims file.

The Board also notes that the March 2005 RO request for the 
neurological examination reflects that the claims file was to 
be provided to the examiner, and the examiner was asked to 
annotate review of the claims file in the examination report.  
The May 2005 examination report reflects no annotation by the 
examiner that the claims file was available and reviewed as 
part of the examination.  This matter can be addressed while 
the appeal is on remand.  See 38 C.F.R. § 4.2 (2005).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating and for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal should an increase or service 
connection be allowed.  This procedural deficiency can be 
cured while the appeal is on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should request VA treatment 
records from the outpatient clinic in 
Newark, New Jersey VA medical facilities 
since July 2001.  If no records are 
available, the claims file should be 
annotated as such and the veteran so 
notified.  Additionally, current 
treatment records from the VA outpatient 
clinic in Wilmington, Delaware should be 
obtained dating since May 2005.

3.  After the above is complete, the RO 
should inquire of the examiner who 
conducted the May 2005 neurological 
examination as to whether the claims 
file was reviewed as part of the 
examination.  If so, the examiner should 
provide an addendum to that effect.  If 
not, the claims file should be provided 
to the examiner to determine if further 
examination of the veteran is indicated.  
An addendum related to that action 
should also be provided by the examiner.  
If the examiner who conducted the 
examination is no longer available, the 
claims file should be referred to an 
appropriate examiner for review and any 
appropriate examination.

4.  After all of the above is complete, 
the RO should review any and all 
evidence added to the record since the 
supplemental statement of the case 
(SSOC).  If the benefits sought on 
appeal remain denied, the RO should 
issue the veteran and his representative 
an SSOC, and allow an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





